           Case 3:19-cv-01533-VLB Document 41 Filed 11/08/19 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

JAMES BERMAN, CHAPTER 7       :                Civil Action No. 3:19-cv-01533-VLB
TRUSTEE FOR THE SUBSTANTIVELY :
CONSOLIDATED ESTATE OF        :
MICHAEL S. GOLDBERG, LLC AND :
MICHAEL S. GOLDGERG,          :
                              :
     PLAINTIFF                :
                              :
     V.                       :
                              :
SCOTT A. LABONTE, ET AL.,     :
                              :
     DEFENDANTS.              :                       November 8, 2019



                                      Appearance

TO THE CLERK OF THE COURT AND ALL PARTIES OF RECORD:

         I am admitted or otherwise authorized to practice in this court, and I appear

in this case as counsel for:

         Scott A. LaBonte; Sally A. LaBonte; Scott A. LaBonte Trustee of the Scott

A. LaBonte Revocable Trust; Sally A. LaBonte Trustee of the Scott A. LaBonte

Revocable Trust; and Sally A. LaBonte Trustee of the Scott A. LaBonte Dynasty

Trust.
        Case 3:19-cv-01533-VLB Document 41 Filed 11/08/19 Page 2 of 2




Date: November 8, 2019                       /s/ David M. S. Shaiken
                                             David M. S. Shaiken, Esq.
                                             Shipman, Shaiken & Schwefel, LLC
                                             433 South Main Street, Suite 319
                                             West Hartford, CT 06110
                                             Telephone: (860) 606-1703
                                             Facsimile: (866) 431-3248
                                             e-mail: david@shipmanlawct.com
                                             Federal Bar No. ct02297

                              Certification of Service

       I hereby certify that on this 8th day of November, 2019, a copy of the
foregoing was filed electronically and served by mail on anyone unable to accept
electronic filing. Notice of this filing will be sent by e-mail to all parties by
operation of this Court’s electronic filing system and by mail to anyone unable to
accept electronic filing as indicated on the Notice of Electronic Filing. Parties may
access this filing through the Court’s CM/ECF System.


                                             /s/ David M. S. Shaiken




                                         2
